Russell, C. J.
1. The costs in a criminal prosecution are collectible of the defendant by the levy of a fi. fa. at the termination of a prosecution, if it finally results in the conviction of the defendant. Under the provisions of the Civil Code (1910), §§ 5991, 5992, the amount of each item must be '“distinctly stated in figures; and no costs, or items of costs, shall in any case be demanded by any such officer, which are not itemized and endorsed as herein provided.”
2. Where one accused of crime is convicted, but upon a subsequent trial granted is thereafter acquitted, the defendant is no longer liable for the costs.
3. The court did not err in overruling demurrers to a petition which set forth allegations substantially containing the averments of the two foregoing headnotes, and praying that fi. fas. for costs which had been issued be canceled as a cloud upon petitioner’s property, and also praying for subrogation, as set forth in the petition.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.

T. G. Head and McClure & McClure, for plaintiffs in error.
B. Carter Piitman, contra.